Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s filling of a preliminary amendments on 6/28/2021 has been entered.  The claims 1, 2, 22, 26, 28-31, 71-74, 76-79, 81, and 99-101 are pending.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 5/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Examiner’s Notes
	Claim 1 limitations “a computer program for facilitating…” has not been interpreted under 35 U.S.C. 112, sixth paragraph, because the non-structural term is known by one skilled in the art as denoting a type of structural device or incorporated into a structural device. 

Claim Objections
Claim 1 is objected to because of the following informalities:  line 5, the colon after “and:” should be deleted.  Appropriate correction is required.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 22, 71, and 76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,742,617. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant applicant is anticipated by the Patent.  
	Claims 1, 2, 22, 26, 28-31, 71-74, 76-79, 81, and 99-101 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-39 of U.S. Patent No. 10,944,729. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant applicant is anticipated by the Patent.  
Claims 1, 71, and 76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/890,471. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant applicant is anticipated by the Patent.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 	A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 22, 26, 28-31, and 99 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the “system” claims essentially includes only “computer program” and “instructions”, which lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. 101.  The claims are clearly not a series of steps or of composition of matter.  The system claims can be only computer software, and as such fails to fall within a statutory category.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 99 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrew Kemshall (US Pub No 2006/0020799).
	
With respect to claim 1, Kemshall teaches a system for facilitating secure transfer of files to a receiving user, comprising:
 a computer program for facilitating sending of an e-mail message to a receiving user, the e-mail message including at least a web address of a trusted provider (e.g., a program on the first computer facilitating the sending of a secure email from a first computer to a second computer with the email message including a web address of a trusted storage site ¶0047-0054) and: 
instructions about how to securely download files without the receiving user setting up an account or a password, the transfer of files being facilitated by a code sent to a telephone of the receiving user (e.g., the receiving user’s phone number is used to send SMS with an authentication message to access the secure document without setting an account or password ¶ 0011, 0051-0052 & 0057).

With respect to claim 99, Kemshall futher teaches wherein e-mail message does not include a hyperlink (e.g., the receive email message contains the URL link, which teaches the URL as a Web address and not a hyperlink, which is a link to another Web page ¶ 0054)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Andrew Kemshall (US Pub No 2006/0020799)  in view of Jose Bravo (US Pub No 2008/0318548) 

With respect to claim 2, Kemshall disclose the claimed subject matter as discussed above specifically with regards to sending code to a telephone of the receiving user but does not explicitly disclose wherein: the computer program prompts the receiving user to choose to receive an authentication code to be sent to the telephone of the receiving user, and prompts the receiving user to enter the code on a website to allow download of the encrypted files.  However, Bravo teaches wherein: the computer program prompts the receiving user to choose to receive an authentication code to be sent to the telephone of the receiving user, and prompts the receiving user to enter the code on a website to allow download of the encrypted files (e.g., receiving token and cellular telephone number from the user and prompting the user for the token @ ¶ 0022-0023 &  Fig. 6).  Therefore, based on Kemshall in view of Bravo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bravo to the system of Kemshall in order to help reduce mai-in-the-middle attacks and allow access to restricted item only if the user enters the correct token using the correct cellular telephone (¶ 0005-0006).

Allowable Subject Matter
Claims  71-74, 76-79, 81, and 100-101 allowed over prior art.
Claims 22, 26, and 28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcoming the 35 U.S.C. 101 rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU LE/Primary Examiner, Art Unit 2493